Citation Nr: 1708295	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-03 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to an initial, compensable rating prior to November 26, 2013, and a rating in excess of 10 percent from that date, for post-surgical changes in the distal left ulna (left wrist disability).

2.  Entitlement to a rating in excess of 30 percent for posttraumatic arthritis of the left elbow with residual malunion, fracture of the left ulna with dislocation of the radial head, postoperative, with ulnar nerve damage (left elbow disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO, inter alia, denied a rating in excess of 30 percent for the left elbow disability; but, granted service connection and assigned an initial, zero percent (noncompensable) rating for a left wrist disability, effective December 9, 2008.  The Veteran filed a notice of disagreement (NOD) in March 2009.  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

Because the appeal involves disagreement with the initial rating assigned following the award of service connection for the left wrist disability, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In March 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In June 2013, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims on appeal (as reflected in an October 2013 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.

In December 2014, the Board again remanded the claims on appeal to the RO, via the AMC, for further action, to include additional development of the evidence. After accomplishing further action, the AMC granted a 10 percent rating for the Veteran's left wrist disability, effective November 26, 2013, but continued to deny a claim in excess of 30 claim for left elbow disability (as reflected in a July 2015 SSOC) and returned these matters to the Board for further consideration.

In April 2016, the Board again remanded the claims on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims in excess of 10 percent for left wrist disability and in excess of 30 for left elbow disability (as reflected in a September 2016 SSOC) and returned these matters to the Board for further consideration.

Although the AOJ assigned a higher rating for the Veteran's left wrist disability, inasmuch as higher ratings for the disability are available before and after November 26, 2013, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher ratings for that disability remains viable on appeal.  See Fenderson, supra; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that in a June 2016 rating decision, the Veteran was awarded service connection for ulnar/median nerve peripheral neuropathy, left (minor) upper extremity, previously rated with posttraumatic arthritis, left elbow, residual of malunion, fracture of left ulna with dislocated or radial head, postoperative associated with post traumatic arthritis, left elbow, residual of malunion, fracture of left ulna with dislocated radial head, postoperative (minor) and assigned a 60 percent disability rating, effective November 26, 2013.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 

The Board's decision addressing the evaluation of the left wrist disability is set forth below.  The remaining claim for a higher rating for the service-connected left elbow disability on appeal is addressed in the remand following the order; this matter is, again, being AOJ.  VA will notify the Veteran when further action, on his part, is required.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  As the Veteran was right-handed, his left wrist disability involves his minor extremity for evaluation purposes.

3.  Since the  December 9, 2008 effective date of the award of service connection, the collective evidence indicates that the  Veteran's left wrist disability has been  manifested by pain, dorsiflexion limited to no less than 50 degrees and palmar flexion limited to no less than 40 degrees; however, no ankylosis of the left wrist in any position has been shown.

4.  The applicable schedular criteria are adequate to evaluate the Veteran's left wrist disability at all pertinent points, and no claim of unemployability due to the left wrist disability has been raised.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent , but no higher, disability rating for the left (minor) wrist disability, from December 9, 2008 through November 25, 2013, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5214, 5215 (2016).

2.  The criteria for a rating in excess 10 percent for the left (minor) wrist disability, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5214, 5215 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A September 2008 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for a left wrist disability.  

After the March 2009 award of service connection for a left wrist disability, and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, a December 2009 SOC set forth the applicable criteria for higher ratings for a left wrist disability (the timing and form of which  suffices, in part, for Dingess/Hartman).  There is no evidence or allegation of any deficiency in the notice provided.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA treatment records (as requested by the Board in its April 2016 remand) and the report of a VA examination (as requested by the Board in its April 2016 remand)  This evidence reflects compliance with the prior remand directives.   See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional, existing evidence necessary for a fair adjudication of the claim that has not been obtained.  

Also of record and considered in connection with the appeal is the transcript of the Board hearing, along various written statements provided by the Veteran and his representative.  Notably, during the March 2013 Board hearing, the undersigned Veterans Law Judge identified the issues on appeal,, to include the current claim for a higher initial rating for a left wrist disability.  The Veteran provided testimony regarding his service-connected disability, symptoms thereof, and his reported his continued treatment for his disability.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned Veterans Law Judge pertaining to the Veteran's post-service treatment and the bases for the denial of the claim. Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, such omission was harmless, as further development of the claim was subsequently undertaken, and additional evidence was received.  See 38 C.F.R. § 3.103 (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the higher rating claim on appeal, and there is no prejudice to the Veteran in proceeding with a decision on the claim, at this juncture.


II.  Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126  .

In this case, as the AOJ has already assigned staged the ratings for the disability, the Board must consider the propriety of the rating and each stage, as well as whether any further staged rating on the disability is warranted.

The Veteran has been awarded a noncompensable disability rating prior to November 26, 2013, and a 10 percent disability rating from that date under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5215, for limitation of motion of the wrist.  

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The Veteran is right-hand dominant; thus, his service-connected left wrist disability involves his minor extremity.

With respect to the minor extremity, DC 5215 provides that a 10 percent disability rating is warranted where there is limitation of motion of the wrist manifested by dorsiflexion limited to less than 15 degrees and palmar flexion limited in line with the forearm.  No higher rating is assignable pursuant to this diagnostic code.  38  C.F.R. § 4.71a.

However, higher ratings are assignable for ankylosis of the wrist.  Under DC 5214, for the minor extremity, a 20 percent rating is warranted where there is favorable ankylosis of the wrist in 20 to 30 degrees of dorsiflexion.  A 30 percent rating is warranted where there is ankylosis of the wrist in any other position, except favorable, and a 40 percent rating is warranted where there is unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  A note following DC 5214 states that extremely unfavorable ankylosis will be rated as loss of use of hands under DC 5125.  38 C.F.R. § 4.71a..

Normal range of motion of the wrist includes dorsiflexion (extension) from zero to 70 degrees, palmar flexion from zero to 80 degrees, ulnar deviation from zero to 45 degrees, and radial deviation from zero to 20 degrees.  See 38 C.F.R. § 4.71a, Plate I (2016). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board notes that recently, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (feld that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  In the case of the Veteran's left wrist disability, however, the Board is granting the highest rating possible under the applicable diagnostic codes based on limitation of motion, with higher ratings requiring ankylosis (which, as explained, is not shown).  Any error in not conducting Correia-complaint range of motion testing with regard to these joints is not prejudicial to the Veteran, and  therefore, harmless.

The Veteran was afforded a VA joints examination in December 2008.  The Veteran gave a history of a removal of the proximal radius in 1971.  He reported current left wrist pain.  He described the pain as sharp and that it occurs 8 to 10 times daily.  He denied flare-ups and incapacitating episodes.  He stated that his right hand is dominant.  He reported that he is currently employed as a store manager of building supplies and that he has not lost time from work due to his left wrist disability. 

On physical examination, the results of range of motion testing of the left wrist were recorded as  dorsiflexion to 50 degrees and palmar flexion  to 40 degrees.  The examiner noted that there was no evidence of pain with active motion of the left wrist, pain following ranges of motion, or additional limitations after three repetitions of ranges of motion.  Additionally, there was no ankylosis or abnormal weight bearing.  The examiner indicated that there was loss of bone or part of a bone, the examiner explained that a small part of the proximal radius.  The examiner opined that the Veteran exhibits mild to moderate effects on his daily activities, such as chores, recreational activities, and traveling.  The examiner found that the Veteran has severe effects on his ability to play sports.  The examiner concluded that the Veteran is capable of sedentary employment such as his current position as a store manager. 

In a December 2010 VA treatment record, the result of range of motion testing of the left wrist was recorded as extension to 50 degrees.

The Veteran was afforded a VA wrist examination in November 2013.  He reported left wrist pain, popping, and decreased ranges of motion.  He denied flare-ups. Upon physical examination, ranges of motions of the left wrist were recorded to dorsiflexion to 25 degrees and palmar flexion was to 60 degrees.  Repetitive-use testing  revealed  no decrease in ranges of motion.  The examiner noted s functional loss and/or functional impairment of the left wrist in terms of less movement than normal and weakened movement.  The examiner found that there was localized tenderness or pain on palpation of joints/soft tissue of the left wrist.  There was no ankylosis.  The examiner diagnosed left resection distal ulna styloid bone.  The examiner noted that the Veteran had scars related to his left wrist disability.  The scars were not painful and/or unstable, or were the total area greater than 39 square centimeters.  The examiner opined that the Veteran's left wrist disability impacts his ability to work.  The examiner noted that the Veteran was unable to lift his left hand or arm. 

During an August 2016 examination, the Veteran reported left wrist pain and stiffness.  He denied flare-ups.  On physical examination, range of motion testing of the left wrist revealed dorsiflexion to 35 degrees and palmar flexion  to 40 degrees.  There was no change in ranges of motion following repetitive -use testing.  There was no evidence of pain with weight bearing, localized tenderness or pain on palpation of the joint or associated soft tissue, ankylosis, or crepitus.  Muscle strength of the left wrist was active movement with gravity eliminated.  There was left upper extremity muscle atrophy.  The examiner diagnosed resection left distal ulna styloid.  There were scars associated with the left wrist disability. The scars were not painful and/or unstable, or were the total area of all related scars greater than 39 square centimeters.  The examiner opined that the Veteran's left wrist disability impacts his ability to work, and stated that the Veteran is unable to lift or grasp more than 5 pounds in the left hand.  The examiner also indicated that  the Veteran cannot perform some activities of daily living with his left arm or hand, such as dressing, toileting, showering, holding fork or plate.

Considering the evidence of record in light of the applicable diagnostic criteria and rating considerations delineated above,  the Board finds that an initial 10 percent rating for the left wrist disability is warranted from December 9, 2008, through November 25, 2013. 

The collective evidence indicates that the Veteran's service-connected left wrist disability has been manifested by pain, painful and limited wrist motion, stiffness, weakness, and decreased grip strength in the left hand.  In particular, the evidence prior to November 26, 2013 reflects that the Veteran consistently reported left wrist pain.  Notably, even though the Veteran did not report left wrist pain on motion during the December 2008 VA examination, he reported pain and described sharp pain occurring 8 to 10 times a day.  Moreover, the December 2008 VA examiner indicated that the Veteran exhibited mild to moderate effects on his daily activities, such as chores, recreational activities, and traveling.  The examiner found that the Veteran has severe effects on his ability to play sports.  

Accordingly, considering functional loss due to pain and other factors (consistent with 38 C.F.R. §§ 4.40, 4.45, and  DeLuca, and with resolution r all reasonable doubt in the Veteran's favor, the Board finds that an initial 10 percent rating for the left wrist disability is warranted prior to November 26, 2013.

  
The Board also finds that a rating in excess of 10 percent is not warranted for the service-connected left wrist disability at point since the effective date of the award of service connection.  The Veteran is already in receipt of a 10 percent rating under DC 5215 based on his overall impairment, and this is the highest possible schedular rating under this diagnostic code for limitation of wrist motion.  Hence, although the Board acknowledges that the Veteran experienced wrist symptoms such as pain and weakness, the functional impairment associated with these symptoms is contemplated in the assigned 10 percent  rating, and the provisions 38 C.F.R. §§ 4.40 and 4.45, as well DeLuca, provide no basis for assigning a higher rating based on limited motion.   See  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Moreover as the evidence does not reflect  any ankylosis of the left wrist at any time pertinent to the higher rating claim on appeal, a rating in excess of 10 percent for the service-connected left wrist disability under DC 5214 is not warranted. 

The Board has also considered the Veteran's scars in evaluating the service-connected left wrist disability.  However, VA examiners have indicated that there was no evidence that a left wrist scar was painful/tender, unstable, deep, nonlinear, covers an area of 144 square inches or more, or limits function of the left wrist in any way.  As such, there is no basis for assignment of a separate, compensable rating for left wrist scars.  See 38 C.F.R. § 4.118, DCs 7801-7805 (2016).  

The disability also is not shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule.

Additionally, the Board finds that at no pertinent point has the Veteran's service-connected left wrist been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  .  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.  

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected left wrist disability at all points pertinent to the current claim for increase.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on ankylosis.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the Veteran's left wrist disability.

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's left wrist disability is appropriately rated as a single disability, and all symptoms/manifestations have been considered in evaluating the disability. Notably, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a final point, the Board notes that the matter of a veteran's entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability may be considered a component of a higher rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, there is no evidence or allegation that the Veteran has been actually or effectively rendered unemployable due to the left wrist disability at any pertinent point.  The Veteran has been employed full-time throughout the period under consideration.    Moreover, although  VA examiners have  indicated that the Veteran's left wrist disability impacts his ability to work, the evidence does not even suggest that the  Veteran is unable to secure or follow substantial gainful employment due to service-connected left wrist  disability.  As such, a claim for a TDIU due to the disability under consideration has not been raised in conjunction with the current claim for higher rating, and need not be discussed.

For all the foregoing reasons,  the Board concludes  that an initial 10 percent but no higher rating for the left disability is warranted, but that a rating in excess of 10 percent for the disability must be denied. The Board has favorably applied the  benefit-of-the-doubt doctrine in awarding an initial, 10 percent rating, but finds that the preponderance of the evidence is against assignment of a rating higher than 10 percent at any pertinent point.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER
An initial 10 percent, but no higher, rating for service connected left wrist disability, from December 9, 2008 through November 25, 2013, is granted, subject to the legal authority governing the payment of compensation.

A rating in excess of 10 percent for service connected left wrist disability is denied..


REMAND

Unfortunately the Board finds that further AOJ action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Pursuant to the April 2016 Board remand, the Veteran was afforded VA examination in August 2016 to assess the severity of his service-connected left elbow disability.  As noted above, however, recently, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Cour) found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing,  and, if possible, with range of motion measurements of the opposite undamaged joint.   

Although the 30 percent rating for the Veteran's left elbow disability has been assigned under Diagnostic Code 5211, for evaluation of  for impairment of the ulna, the Board notes that, alternatively, the disability could be evaluated on the basis of, and a higher rating potentially assignable for, limitation of motion of the elbow/forearm of the minor arm.  See38 C.F.R. §  4.71a, Diagnostic Codes 5206 and 5207.  Notably, the examination reports of record do not reflect findings that comport  with the requirements espoused in 38 C.F.R. § 4.59 and Correia. However, as such findings would be helpful in evaluating the disability under consideration, the Board finds that an additional VA examination is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Hence, the AOJ should arrange for the Veteran to undergo VA examination of the left elbow by an appropriate medical professional.  The Veteran is hereby advised that failure to report for the  scheduled examination), without good cause, may well result in denial of the claim for increased rating.    See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to accomplishing action responsive to  the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records, to include records of VA evaluation and/or treatment of the Veteran dated since July 2015.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A;  38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other notification and/or development action deemed warranted prior to adjudicating the remaining claim on appeal.  Adjudication of the claim should include consideration of whether staged rating of the disability is appropriate. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran's left elbow disability since July 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA left elbow examination by an appropriate medical professional. 

The entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner(s) and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings identifying and fully describing the symptoms/manifestations of the left elbow disability should be reported in detail. 

The examiner should conduct range of motion testing of the left elbow/forearm (expressed in degrees).  Range of motion should be tested in active motion and passive motion, weight-bearing, and non weight-bearing (as appropriate)  The same range of motion should be accomplished for the right elbow/forearm (for comparison purposes).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

On range of motion testing of the left elbow/forearm,  the examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, if the examination is not conducted during a flare-up, based on consideration of all pertinent lay and medical evidence, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

Additionally, the examiner fully describe the nature and extent of impairment of the ulna associated with the left elbow disability, to include indicating whether there is malunion or nonunion of the ulna; and, if so the location and characteristics of such.  

Finally, based on all examination findings/testing results, and review of the record, the examiner should clearly indicate whether the claims file reflects any change(s) in the severity of  the left elbow disability at an point since August 19, 2007 (one year prior to the filing of the current claim for increase); and, if so, the approximate date(s) of the change(s), and the severity of the disability as of each date.


All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of the examination-sent  to him by the pertinent medical facility. 

6.  To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.   After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the increased rating claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA file(s) since the last adjudication) and legal authority (to include consideration of whether staged rating of the disability is appropriate).. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any   benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (6) (2016).







Department of Veterans Affairs


